Case 3:15-cv-02320-JM-AHG Document 296 Filed 12/04/20 PageID.13141 Page 1 of 4


  1 DAVIS WRIGHT TREMAINE LLP
  2 Jacob M. Harper (SBN 259463)
      jharper@dwt.com
  3 Nicole S. Phillis (SBN 291266)
  4   nicolephillis@dwt.com
    Heather F. Canner (SBN 292837)
  5   heathercanner@dwt.com
  6 865 South Figueroa Street, Suite 2400
    Los Angeles, California 90017-2566
  7 Telephone: (213) 633-6800
  8 Facsimile: (213) 633-6899
  9 Attorneys for Defendant
 10 THE KROGER COMPANY
 11
 12                         UNITED STATES DISTRICT COURT
 13                       SOUTHERN DISTRICT OF CALIFORNIA
 14
    SHAVONDA HAWKINS, on behalf of               Case No. 3:15-cv-2320-JM-AHG
 15 herself and all others similarly situated,   Assigned to the Hon. Jeffrey T. Miller
 16                         Plaintiff,           KROGER’S EVIDENTIARY
                                                 OBJECTIONS IN SUPPORT OF
 17         vs.                                  OPPOSITION TO PLAINTIFF’S
                                                 MOTION FOR PARTIAL
 18 THE KROGER COMPANY,                          SUMMARY JUDGMENT
 19                         Defendant.           [Opposition and Declaration of Jacob
                                                 M. Harper and exhibits Filed
 20                                              Concurrently]
 21                                              Date:     January 4, 2021
                                                 Time:     10:00 a.m.
 22                                              Dept.:    5D
 23                                              Action Filed: October 15, 2015
 24
 25
 26
 27
 28


      EVIDENTIARY OBJECTIONS ISO KROGER’S OPP. TO PL.’S MOT. FOR PARTIAL SUMMARY JUDGMENT
Case 3:15-cv-02320-JM-AHG Document 296 Filed 12/04/20 PageID.13142 Page 2 of 4


  1    KROGER’S EVIDENTIARY OBJECTIONS TO PLAINTIFF’S EVIDENCE
  2
      Exhibit No.         Description            Kroger’s Objections             Ruling
  3
  4        7        Julie Louise Gerberding, (i) Lacks Foundation,           Sustained _____
  5                 Safer Fats for Healthier   Plaintiff Shavonda            Overruled _____
  6                 Hearts: The Case for       Hawkins does not lay
  7                 Eliminating Dietary        sufficient foundation for
  8                 Artificial Trans Fat       this article, which is
  9                 Intake, 151 Ann. Intern.   written by a non-
 10                 Med. 137–138 (2009)        testifying author.
 11
                                               (ii) Hearsay, Fed. R. Evid.
 12
                                               800, 801. The document
 13
                                               is inadmissible hearsay
 14
                                               (and Hawkins has not laid
 15
                                               the foundation, nor can
 16
                                               she, for an exception
 17
                                               under Fed. R. Evid.
 18
                                               803(18)).
 19
 20                                            (iii) Expert Testimony,
 21                                            Fed. R. Evid. 702 &
 22                                            Daubert. The article
 23                                            purports to present
 24                                            information that is only
 25                                            the proper subject of
 26                                            expert testimony and must
 27                                            therefore meet the
 28                                            stringent requirements for

                                                1
      EVIDENTIARY OBJECTIONS ISO KROGER’S OPP. TO PL.’S MOT. FOR PARTIAL SUMMARY JUDGMENT
Case 3:15-cv-02320-JM-AHG Document 296 Filed 12/04/20 PageID.13143 Page 3 of 4


  1 Exhibit No.          Description           Kroger’s Objections           Ruling
  2
                                             expert witness testimony
  3
                                             under Fed. R. Evid. 702
  4
                                             and Daubert.
  5
  6    N/A, but    Expert Report of Dr.      (i) Expert Testimony,      Sustained _____
  7      cited     Nathan Wong               Fed. R. Evid. 702 &        Overruled _____
  8   throughout                             Daubert. The proffered
  9   Hawkins’s                              expert testimony of Dr.
 10    Motion                                Nathan Wong, as
 11 (Dkt. 186-4                              disclosed in his expert
 12   at Ex. 15)                             report, should be
 13                                          excluded for the reasons
 14                                          laid out in Kroger’s
 15                                          Motion to Exclude Expert
 16                                          Testimony of Nathan
 17                                          Wong (Dkt. 185, 186).
 18
 19
      DATED: December 4, 2020                DAVIS WRIGHT TREMAINE LLP
 20
 21                                          By: /s/ Jacob M. Harper
                                                           Jacob M. Harper
 22
 23                                               Attorneys for Defendant
                                                  The Kroger Company
 24
 25
 26
 27
 28

                                              2
      EVIDENTIARY OBJECTIONS ISO KROGER’S OPP. TO PL.’S MOT. FOR PARTIAL SUMMARY JUDGMENT
Case 3:15-cv-02320-JM-AHG Document 296 Filed 12/04/20 PageID.13144 Page 4 of 4


  1                              CERTIFICATE OF SERVICE
  2
  3 Shavonda Hawkins v. The Kroger Company
    U.S.D.C. Southern District of California Case No. 3:15-cv-2320-JM-BLM
  4
  5       I the undersigned, declare:

  6       At the time of service, I was over 18 years of age and not a party to this
  7 action. I am employed in the County of Los Angeles, State of California. My
    business address is 865 S. Figueroa Street, Suite 2400, Los Angeles, CA 90017.
  8
  9       On December 4, 2020, I served true copies of the following documents
    described as:
 10
 11          KROGER’S EVIDENTIARY OBJECTIONS IN SUPPORT OF
      OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
 12                                     JUDGMENT
 13
      on the interested parties in this action as follows:
 14
 15        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
    the documents with the Clerk of the Court by using the CM/ECF system.
 16 Participants in the case who are registered CM/ECF users will be served by the
 17 CM/ECF system. Participants in the case who are not registered CM/ECF users
    will be served by mail or by other means permitted by the court rules.
 18
 19        I declare under penalty of perjury under the laws of the United States of
    America that the foregoing is true and correct and that I am employed in the office
 20 of a member of the bar of this Court at whose direction the service was made.
 21
           Executed on December 4, 2020, at Los Angeles, California.
 22
 23                                               /s/ Jacob M. Harper
                                                  Jacob M. Harper
 24
 25
 26
 27
 28

                                                 3
      EVIDENTIARY OBJECTIONS ISO KROGER’S OPP. TO PL.’S MOT. FOR PARTIAL SUMMARY JUDGMENT
